Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2019, and 2/5/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833”. 
As to claim 1, Zhang teaches “A battery micro-short circuit detection method
comprising: obtaining a target initial battery parameter value of a target battery at an initial moment ([0006] teaches “a method for detecting … to short circuiting in a battery or cell … monitoring: temperature of the battery … current flow through the battery, voltage drop across the battery”; Figures 4-12; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang), and determining a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters … include … temperature, energy (e.g., heat), voltage, current”; Figures 4-12; i.e., both profiles of a target battery and a modelled battery have initial battery parameter values - e.g. the time point 0.01 as shown in Figures 4-12 of Zhang. In addition, the measurements of the targeted battery (voltage, current, temperature) is compared with predetermined profiles or virtual batteries parameter values since they supplies data about the general battery behavior under certain circumstances); obtaining a target battery parameter value of the target battery at a specified moment ([0041] teaches “Detection device 12 may include sensors for measuring temperature, energy (e.g., heat), voltage, current ...”; Figures 4-12; i.e., the measured parameter values corresponding to the last time point on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); determining a reference battery parameter value of the virtual reference battery at the specified moment based on the reference initial battery parameter ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically) … may be measured while the battery is in operation”; Figures 4-12; i.e., the modelled battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); and calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited ([0042] teaches “Monitoring device (monitor) 14 generally includes … retain the predetermined profiles of various battery shorting behaviors … The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16 … a message is sent to control logic device (controller) 20”; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”

Roumi teaches “determining a reference battery parameter value of the virtual 
reference battery at the specified moment based on the target battery parameter value ([0012] teaches “determine at least one pack charging parameter based upon a charging model ... determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … are transmitted to the energy management and monitoring system 102 … for use in determining charging or discharging parameters for the battery pack 106 ... state of charge … may be estimated from numerical models”; i.e., a virtual reference battery parameter value includes a state-of-charge value of the virtual reference battery; and a virtual battery parameter values are determined using the measured battery parameter values).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, determining a reference battery parameter value of a virtual reference battery at a specified moment based on a target battery parameter value and the reference initial battery parameter so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

As to claim 8, Zhang teaches “A battery micro-short circuit detection apparatus 
[0024]), comprising: an obtaining module; configured to: obtain a target initial battery parameter value of a target battery at an initial moment ([0006] teaches “a method for detecting … to short circuiting in a battery or cell … monitoring: temperature of the battery … current flow through the battery, voltage drop across the battery”; Figures 4-12; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang), and determine a reference initial battery parameter value of a virtual reference battery at the initial moment, wherein a response of the virtual reference battery is identical to a response of the target battery when an identical excitation condition is given ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters … include, but are not limited to: temperature, energy (e.g., heat), voltage, current, resistance, and combinations thereof”; Figures 4-12; i.e., both profiles of a target battery and a modelled battery have initial battery parameter values - e.g. the time point 0.01 as shown in Figures 4-12 of Zhang. In addition, the measurements of the targeted battery (voltage, current, temperature) is compared with predetermined profiles or virtual batteries parameter values since they supplies data about the general battery behavior under certain circumstances); wherein the obtaining module is further configured to obtain a 6target battery parameter value of the target battery at a specified moment ([0041] teaches “Detection device 12 may include sensors for measuring temperature, energy (e.g., heat), voltage, current ...”; Figures 4-12; i.e., the measured parameter values corresponding to the last time point on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); a determining modules configured to determine a reference battery parameter value of the virtual reference battery at the specified moment obtained by the obtaining module and the reference initial battery parameter ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically) … may be measured while the battery is in operation”; Figures 4-12; i.e., the modelled battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); and a calculation module configured to calculate a difference between the target battery parameter value obtained by the obtaining module and the reference battery parameter value determined by the determining module, wherein the determining module is further configured to determine, based on the difference obtained by the calculation module, that the target battery is micro-short-circuited ([0042] teaches “Monitoring device (monitor) 14 generally includes … retain the predetermined profiles of various battery shorting behaviors … The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16 ... a message is sent to control logic device (controller) 20”; [0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”

Roumi teaches “determine a reference battery parameter value of the virtual 
reference battery at the specified moment based on the target battery parameter value ([0012] teaches “determine at least one pack charging parameter based upon a charging model ... determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … are transmitted to the energy management and monitoring system 102 … for use in determining charging or discharging parameters for the battery pack 106 ... state of charge … may be estimated from numerical models based upon operating conditions”; i.e., a virtual reference battery parameter value includes a state-of-charge value of the virtual reference battery; and a virtual battery parameter values are determined using the measured battery parameter values).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, determining a reference battery parameter value of a virtual reference battery at a specified moment based on a target battery parameter value and the reference initial battery parameter so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

	Claims 2 and 5, 7, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833”, in further view of “Kawakami US 20020109506”. 
As to claim 2, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 1.
	Zhang teaches “a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0041] teaches “Detection device 12 may include sensors for measuring temperature, energy (e.g., heat), voltage, current”) wherein determining a reference battery parameter value of the virtual reference battery comprises: determining a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured … temperature, energy (e.g., heat), voltage, current”; Figures 4-12; i.e., a state of charge change value of the modelled battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12, are determined), and the reference initial battery parameter of the virtual reference battery ([0036]; Figures 4-12; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figures 4-12 of Zhang); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16. When the comparator 18 determines … a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values); the target terminal voltage value (Figure 6); and determining, based on the difference, that the target battery is micro-short-circuited ([0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”); [0042]; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).” 
	Zhang does not explicitly teach “determining a reference battery capacity of the virtual reference battery; state-of-charge value; and calculating a difference between the target remaining battery capacity and the reference remaining battery capacity”.
Roumi teaches “determining a reference battery capacity of the virtual reference
battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model. Examples include … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); state-of-charge value ([0006]); and calculating a difference between the target remaining battery capacity and the reference remaining battery capacity [0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models ... comparable cell parameters measured for other cells in similar operational conditions … may also be employed in this modeling”; [0168] teaches “by comparing the measured power usage profile with the expected power usage profile …  A threshold of acceptable difference can be defined by the user … A mathematical model based on … battery state of charge … can be used”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery, and calculating a difference between the target remaining battery capacity and the reference remaining battery capacity so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.
The combination of Zhang and Roumi does not explicitly teach “calculating a 
target remaining battery capacity of the target battery based on the target terminal voltage value; and remaining battery capacity of the virtual reference battery“.
Kawakami teaches “calculating a target remaining battery capacity of the target 
battery based on the target terminal voltage value ([0053] teaches “computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current … it is possible to find out the residual operating time of the equipment”; [0010]) and, “remaining battery capacity of the virtual reference battery [0002] teaches “detecting internal state of a rechargeable battery … The internal state here is meant to include … remaining capacity”; Claim 5 teaches “basic data are obtained by way of computer simulation”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami, calculating a target remaining battery capacity of the target battery based on the target terminal voltage value, and a remaining battery capacity of the virtual reference battery so that an internal state of the rechargeable battery can be more accurately detected, and a usable capacity of the rechargeable battery can be more accurately detected (Kawakami, [0383], [0438]).

As to claim 5, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 1.
Zhang teaches “the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured … include … temperature, energy (e.g., heat), voltage, current”); wherein determining a reference battery parameter value of the virtual reference battery at the specified moment based on the target battery parameter value and the reference initial battery parameter (Figures 4-12; ; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figure 4-12 of Zhang) comprises: determining a state-of-charge change value of the virtual reference battery within duration between the specified [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled … External parameters, that may be measured … while the battery is in operation, include … temperature, energy (e.g., heat), voltage, current”; Figures 4-12; i.e., a state of charge change value of the modelled battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12, are determined), and determining a reference battery of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0036] teaches “several types of shorts … behaviors (or the profile of a battery shorting behavior) may be studied and modeled”; Figures 4-12; i.e., both profiles of a target battery and a modelled battery have initial battery parameter values - e.g. the time point 0.01 as shown in Figures 4-12 of Zhang. In addition, the measurements of the targeted battery (voltage, current, temperature) is compared with predetermined profiles or virtual batteries parameter values since they supplies data about the general battery behavior under certain circumstances); and determining a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference battery and the current value ([0036] teaches “shorts identified, their behaviors … may be studied and modeled … may be measured while the battery is in operation”; Figures 4-12; i.e., the modelled battery parameter values corresponding to initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12; and a comparison between the measured values and the virtual reference battery values has to take place, it is considered that the profile curves and the measured ones have the same length of time); and wherein calculating a difference between the target battery parameter value and the reference battery parameter value, and determining, based on the difference, that the target battery is micro-short-circuited comprises ([0042] teaches “Monitoring device (monitor) 14 generally includes … retain the predetermined profiles of various battery shorting behaviors … The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16 ... a message is sent to control logic device (controller) 20”; [0036]; i.e., the comparator compares differences between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”): calculating a voltage difference between the target terminal voltage value and the reference terminal voltage value ([0005] teaches “the monitor means including at least one profile of a battery shorting behavior, and a comparator means for matching data from the detector means to the profile”; [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured … include … voltage”; Figure 6; i.e., voltage differences are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. Hence, a voltage difference between a target terminal and a reference terminal can be easily obtained), and determining, based on the voltage difference, that the target battery is micro-short-circuited ([0008] teaches “determining the type of short based on the comparison … The system/method may monitor … voltage drop across the battery”; [0036]; Figure 6; i.e., whether a target battery is micro-short-circuited can be determined based on voltage difference between measured voltage value and modelled voltage value).”   
	Zhang does not explicitly teach “determining a reference battery capacity of the virtual reference battery”.
	Roumi teaches “determining a reference remaining battery capacity of the virtual reference battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0002]; i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.
The combination of Zhang and Roumi does not explicitly teach “determining 
a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
Kawakami teaches “determining a reference terminal voltage value of the 
[0002] teaches “detecting internal state of a rechargeable battery … The internal state here is meant to include … remaining capacity”; Claim 5 teaches “basic data are obtained by way of computer simulation”; [0053]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami, determining a reference terminal voltage value of the virtual reference battery at a specified moment based on the reference remaining battery capacity so that an internal state of the rechargeable battery can be more accurately detected, and a usable capacity of the rechargeable battery can be more accurately detected (Kawakami, [0383], [0438]).

As to claim 7, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 5.
	Zhang teaches “the determining, that the target battery is micro-short-circuited ([0005] teaches “the monitor means including at least one profile of a battery shorting behavior”) comprises:  calculating difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0041] teaches “Detection device 12 may include sensors for measuring … voltage, current”; [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured … include … voltage”; [0005]; Figure 6; i.e., voltage differences are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. Hence, a voltage difference between a target terminal and a reference terminal can be easily obtained); and determining that the target battery is micro-short-circuited ([0006]).”
	Zhang does not explicitly teach “remaining battery capacities of the virtual reference battery and the target battery; and calculating a battery capacity difference”.
	Roumi teaches “calculating remaining battery capacities of the virtual reference battery and the target battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0002]; [0147] teaches “The measured … parameters of the battery pack 106 … are transmitted … for use in determining charging or discharging parameters for the battery pack 106 ... state of charge … may be estimated from numerical models … methods to estimate the … statement of charge of a battery pack from numerical models based upon operating conditions may include … voltage profile”;  i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); and calculating a battery capacity difference ([0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions … may also be employed in this modeling”; [0168] teaches “by comparing the measured power usage profile with the expected power usage profile …  A threshold of acceptable difference can be defined by the user … A mathematical model based on … battery state of charge … can be used”); and if the battery capacity difference is greater [0184] teaches “If the short detection occurs during charging of the battery cell 210, the battery pack monitoring and management component 204 stops the charging of the battery pack 106 … the Cell 2 circuitry shows a higher voltage than the circuitry of Cells 1 and 3”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
calculating a battery capacity difference, and remaining battery capacities of a virtual reference battery and a target battery; and determining that the target battery is micro-short-circuited when the battery capacity difference is greater than a preset battery capacity threshold so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

As to claim 9, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 8.
	Zhang teaches “the target battery parameter value comprises a target terminal voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0041] teaches “Detection device 12 may include sensors for measuring temperature, energy (e.g., heat), voltage, current”) wherein the determining module is configured to: determine a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (AT0) based on the current value of the target battery and the temperature parameter value of the target [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured … while the battery is in operation … temperature, energy (e.g., heat), voltage, current”; Figures 4-12; i.e., a state of charge change value of the modelled battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12, are determined), and the initial batten parameter value of the virtual reference battery ([0036]; Figures 4-12; i.e., a target battery has initial battery parameter values - e.g. the time point 0.01 as show shown in Figures 4-12 of Zhang); and wherein the calculation module is configured to: calculate a difference between the target battery parameter value and the reference battery parameter value ([0042] teaches “The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16 ... a message is sent to control logic device (controller) 20”; i.e., the comparator difference between the measure values and the reference profile modelled parameter values); the target terminal voltage value (Figure 6); and the determining module is configured to determine determining, based on the difference, that the target battery is micro-short-circuited, ([0043] teaches “Control logic device (controller) 20 determines what response, if any, should be taken to mitigate or resolve the short issue”; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”; [0042]; [0043]; i.e., the comparator difference between the measure values and the reference profile parameter values, and determines whether the targeted is short-circuited”).” 

Roumi teaches “determine a reference battery capacity of the virtual reference
battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model ... determining the state of charge or state of health based on at least one of the voltage profile, current profile”; i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); state-of-charge value ([0006]); and calculate a difference between the target remaining battery capacity and the reference remaining battery capacity ([0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions ... comparable cell parameters measured for other cells in similar operational conditions … may also be employed in this modeling”; [0168] teaches “by comparing the measured power usage profile with the expected power usage profile …  A threshold of acceptable difference can be defined by the user … A mathematical model based on … battery state of charge … can be used”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery, and calculating a difference between the target remaining battery capacity and the reference 
The combination of Zhang and Roumi does not explicitly teach “calculate a 
target remaining battery capacity of the target battery based on the target terminal voltage value; and remaining battery capacity of the virtual reference battery“.
Kawakami teaches “calculating a target remaining battery capacity of the target 
battery based on the target terminal voltage value ([0053] teaches “computing the remaining capacity which is reached to the minimum voltage (the lowest operating voltage) required in order to operate an equipment in which a rechargeable battery is used as a power source and referring to the consumed current or the consumed power of the equipment, it is possible to find out the residual operating time of the equipment”; [0010]) and, “remaining battery capacity of the virtual reference battery ([0002] teaches “detecting internal state of a rechargeable battery … The internal state here is meant to include … remaining capacity”; Claim 5 teaches “basic data are obtained by way of computer simulation”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami, calculating a target remaining battery capacity of the target battery based on the target terminal voltage value, and a remaining battery capacity of the virtual reference battery so that an internal state of the rechargeable battery can be more accurately detected, and a usable capacity of the rechargeable battery can be more accurately detected (Kawakami, [0383], [0438]).


as discussed in Claim 8.
Zhang teaches “the target battery parameter value comprises a target terminal 
voltage value of the target battery, a current value of the target battery, and a temperature parameter value of the target battery ([0036] teaches “External parameters, that may be measured … include, but are not limited to: temperature, energy (e.g., heat), voltage, current”); wherein the determining module is configured to: determine a state-of-charge change value of the virtual reference battery within duration between the specified moment and the initial moment (∆T0) based on the current value of the target battery and the temperature parameter value of the target battery ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled … External parameters, that may be measured … while the battery is in operation, include … temperature, energy (e.g., heat), voltage, current”; Figures 4-12; i.e., a state of charge change value of the modelled battery within duration between initial value (e.g. the time point 0.01) and the last time point (e.g. the time point 900 plus) on the profile cures as shown in Figures 4-12, are determined), and determine a reference battery of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery ([0036]; Figures 4-12; i.e., both profiles of a target battery and a modelled battery have initial battery parameter values - e.g. the time point 0.01 as shown in Figures 4-12 of Zhang. In addition, the measurements of the targeted battery (voltage, current, temperature) is compared with predetermined profiles or virtual batteries parameter values since they supplies data about the general battery behavior under certain circumstances); wherein the calculation module is configured to: calculate a difference between the target battery parameter value and the reference battery parameter value ([0005] teaches “the monitor means including at least one profile of a battery shorting behavior, and a comparator means for matching data from the detector means to the profile”; [0036]; Figure 6; i.e., voltage differences are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. Hence, a voltage difference between a target terminal and a reference terminal can be easily obtained); and wherein the determining module is further configured to determine, based on the difference, that the target battery is micro-short-circuited comprises ([0042] teaches “Monitoring device (monitor) 14 generally includes … retain the predetermined profiles of various battery shorting behaviors … The comparator 18 is used to compare the information from detector 12 with the profile stored in file 16 ... a message is sent to control logic device (controller) 20”; [0036]; [0008]; i.e., the comparator compares differences between the measure values and the reference profile modelled parameter values, and determines whether the targeted is short-circuited”).”
	Zhang does not explicitly teach “determine a reference battery capacity of the virtual reference battery”.
	Roumi teaches “determine a reference remaining battery capacity of the virtual reference battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0002]; i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
determining a reference remaining battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.
The combination of Zhang and Roumi does not explicitly teach “determine 
a reference terminal voltage value of the virtual reference battery at the specified moment based on the reference remaining battery capacity“.
Kawakami teaches “determine a reference terminal voltage value of the 
virtual reference battery at the specified moment based on the reference remaining battery capacity ([0002] teaches “detecting internal state of a rechargeable battery … The internal state here is meant to include … remaining capacity”; Claim 5 teaches “basic data are obtained by way of computer simulation”; [0053]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Roumi in view of Kawakami, determining a reference terminal voltage value of the virtual reference battery at a specified moment based on the reference remaining battery capacity so that an internal state of the rechargeable battery can be more accurately detected, and a usable capacity of the rechargeable battery can be more accurately detected (Kawakami, [0383], [0438]).

As to claim 14, the combination of Zhang and Roumi the claimed limitations 
as discussed in Claim 12.
	Zhang teaches “the determining module is configured to: calculate difference between the virtual reference battery and the target battery based on the voltage difference and the current value of the target battery ([0041] teaches “Detection device 12 may include sensors for measuring … voltage, current”; [0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied and modeled (either empirically or mathematically). External parameters, that may be measured … include … voltage”; [0005]; Figure 6; i.e., voltage differences are shown in Figure 6, and behavior of shorts are studied and modeled in Zhang. Hence, a voltage difference between a target terminal and a reference terminal can be easily obtained); and determine that the target battery is micro-short-circuited ([0005] teaches “the monitor means including at least one profile of a battery shorting behavior”; [0006]).”
	Zhang does not explicitly teach “calculate a battery capacity difference; and remaining battery capacities of the virtual reference battery and the target battery”.
	Roumi teaches “calculate a battery capacity difference ([0147] teaches “The measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions … may also be employed in this modeling”; [0168] teaches “by comparing the measured power usage profile with the expected power usage profile …  A threshold of acceptable difference can be defined by the user … A mathematical model based on … battery state of charge … can be used”); and remaining battery capacities of the virtual reference battery and the target battery ([0012] teaches “determine at least one pack charging parameter based upon a charging model … determining the state of charge or state of health based on at least one of the voltage profile, current profile”; [0002]; [0147] teaches “The measured … parameters of the battery pack 106 … are transmitted … for use in determining charging or discharging parameters for the battery pack 106 ... state of charge … may be estimated from numerical models based upon operating conditions … methods to estimate the … statement of charge of a battery pack from numerical models based upon operating conditions may include … voltage profile”;  i.e., the State of Charge in Battery Management System provides the percentage of battery capacity; and thus determination results of the state of charge of a modelled battery indicates a remaining battery capacity of the virtual reference battery); and if the battery capacity difference is greater than a preset battery capacity threshold, determining that the target battery is micro-short-circuited ([0184] teaches “If the short detection occurs during charging of the battery cell 210, the battery pack monitoring and management component 204 stops the charging of the battery pack 106 … the Cell 2 circuitry shows a higher voltage than the circuitry of Cells 1 and 3”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang in view of Roumi, 
calculating a battery capacity difference, and remaining battery capacities of a virtual reference battery and a target battery; and determining that the target battery is micro-short-circuited when the battery capacity difference is greater than a preset battery capacity threshold so that .

	Claims 3-4, 6, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang US 20150377948” in view of “Roumi US 20160190833” and “Kawakami US 20140376137”, in further view of “Wang US 20140376137”. 
As to claim 3, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 2.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment ([0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; [0026]; Figures 3A-3H, 4-12; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining, that the target battery is micro-short-circuited ([0006]) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; and calculating a target difference between the second battery capacity difference and the first battery capacity difference”.
 Roumi teaches “the battery capacity difference ([0147] teaches “The measured 
the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions”); and calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0188] teaches “Cell 2 may be 
identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”; [0002]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi, determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery, and calculating a difference between the target remaining battery capacity and the reference remaining battery capacity so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited if a leakage current value is greater than or equal to a preset current threshold so that an efficient protective action can be implemented and protect the battery sensing circuit from damage (Wang, [0001], [0007]).

As to claim 4, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 2.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang); a first battery corresponding to the first moment, and a second battery corresponding to the second moment ([0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; [0026]; Figures 3A-3H, 4-12; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein determining  that the target battery is micro-short-circuited ([0006] teaches “a method for detecting, monitoring and reacting to short circuiting in a battery or cell … determining the type of short”) comprises: determining a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculating a voltage value of the target battery within the ∆T1, and determining a micro-short circuit resistance of the target battery with reference to the currently value ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied … External parameters, that may be measured while the battery is in operation, include … resistance”; [0006] teaches “With several types of shorts identified … External parameters, that may be measured … current”); and determining that the target battery is micro-short-circuited ([0006] teaches “comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short based on the comparison”; [0043]).”  

	Roumi teaches “the battery capacity difference ([0147] teaches “The 
measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions”); calculating a target difference between the second battery capacity difference and the first battery capacity difference ([0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”; [0002]); calculating an average voltage value of the target battery ([0011] teaches “determine at least one pack operating parameter … average … voltage for a specific change in state of charge and for a specific state of health”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi, calculating a target difference between a second battery capacity difference and a first battery capacity difference; and an average voltage value of the target battery so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

leakage current value of the target battery; and determining a micro-short circuit resistance of the target battery with reference to the leakage current value”. 
Wang teaches “a leakage current value of the target battery (“a leakage current”, 
[0035]); and determining a micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may
result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035] teaches “the method 400 may switch to testing the adjacent battery cells for leakages … the system may report a resistive short on the cell … triggering a fuse blow on a fuse … The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited based on battery capacity difference, and a micro-short circuit resistance with a leakage current value; calculating an 

As to claim 6, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 5.
	Zhang teaches “determining that the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “if the voltage difference is greater than a preset voltage threshold, determining that the target battery is micro-short-circuited”.
	Wang teaches “if the voltage difference is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), determining that the target battery is micro-short-circuited ([0035] teaches “At 420 the method 400 may perform one or more over-voltage … diagnostic tests on the first battery cell. If there is found to be an over-voltage … condition then the method 400 may continue to 424 … At 426 a determination may be made to see if further protective action needs to be taken. The further protective action may comprise triggering a fuse blow on a fuse”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited if the voltage difference is 

As to claim 10, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 9.
Zhang teaches “the specified moment comprises a first moment and a second 
moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang), the battery difference comprises a first battery difference corresponding to the first moment, and a second battery difference corresponding to the second moment ([0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; [0026]; Figures 3A-3H, 4-12; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein the determining module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); and that the target battery is micro-short-circuited ([0006]).”  

 Roumi teaches “the battery capacity difference ([0147] teaches “The measured 
the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions”); and calculate a target difference between the second battery capacity difference and the first battery capacity difference ([0188] teaches “Cell 2 may be 
identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”; [0002]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi, determining a reference battery capacity of the virtual reference battery based on an initial state-of-charge value of the reference initial battery parameter of the virtual reference battery, and calculating a difference between the target remaining battery capacity and the reference remaining battery capacity so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.

	Wang teaches “a leakage current value of the target battery; and if the leakage current value is greater than or equal to a preset current threshold, determining that the target battery is micro-short-circuited ([0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold. For example, if the leak age current is determined to exceed the maximum design current of the battery sensing circuit, the system may intro duce current to the leakage path to cause a fuse blow on a fuse disposed between the battery sensing circuit and the battery cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited if a leakage current value is greater than or equal to a preset current threshold so that an efficient protective action can be implemented and protect the battery sensing circuit from damage (Wang, [0001], [0007]).

As to claim 11, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 9.
	Zhang teaches “the specified moment comprises a first moment and a second moment (Figures 4-12; i.e., Figures 4-12 show a first moment (e.g. the time point 0.1) and a second moment (e.g. the time point 1.0 or 10) in Zhang); a first battery corresponding to the first moment, and a second battery corresponding to the second moment ([0027] teaches “FIG. 3A is a short between the cathode current collector (in a Li battery, this may be an aluminum (Al) film) and the anode”; [0031] teaches “FIG.3E is a short between the cathode and the anode current collector (in a Li battery, this may be a copper (Cu) film)”; [0026]; Figures 3A-3H, 4-12; i.e., a first battery corresponds to a first moment (e.g. the time point 0.1 for battery An-Al) can be compared with a second battery corresponds to a second moment (e.g. the time point 10.0 for battery Ca-Cu) as shown in Zhang (Figures 3-12)); and wherein the calculation module is configured to: determine a ratio of the target difference to duration between the second moment and the first moment (∆T1) as a leakage current value of the target battery (Figures 4-12; i.e., a ratio of target difference to duration between a first and a second moments can be easily calculated from the figures (e.g. the time points 0.1 vs. 1.0 or 1.0 vs. 10); calculate a voltage value of the target battery within the duration, and determine a micro-short circuit resistance of the target battery with reference to the currently value ([0036] teaches “With several types of shorts identified, their behaviors (or the profile of a battery shorting behavior) may be studied … External parameters, that may be measured while the battery is in operation, include … resistance”; [0006] teaches “With several types of shorts identified … External parameters, that may be measured … current”); and determining module is configured to: determine that the target battery is micro-short-circuited ([0006] teaches “a method for detecting, monitoring and reacting to short circuiting in a battery or cell … comparing the behavior of the battery to at least one predetermined battery behavior profile; determining the type of short based on the comparison”; [0043]).”  
	The combination of Zhang and Kawakami does not explicitly teach “the battery capacity difference; calculate a target difference between the second battery capacity difference and 
	Roumi teaches “the battery capacity difference ([0147] teaches “The 
measured the electrical and physical parameters of the battery pack 106 … state of charge … may be estimated from numerical models based upon operating conditions. Optionally, comparable cell parameters measured for other cells in similar operational conditions”); calculate a target difference between the second battery capacity difference and the first battery capacity difference ([0188] teaches “Cell 2 may be identified as being weak by measurements performed by the cell monitoring component 210B indicating that Cell 2 exhibits a higher impedance as compared to Cells land 3. The increased impedance of Cell 2 further lowers the state of health of Cell 2, as compared to Cells 1, 3, and 4 (referred to herein as healthy cells”; [0002]); calculate an average voltage value of the target battery ([0011] teaches “determine at least one pack operating parameter … average … voltage for a specific change in State of charge and for a specific state of health”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang and Kawakami in view of Roumi, calculating a target difference between a second battery capacity difference and a first battery capacity difference; and an average voltage value of the target battery so that detection of the existence of soft electrical shorts in an electronic device or a group of batteries can be efficiently monitored and identified.
The combination of Zhang, Roumi and Kawakami does not explicitly teach “a 

Wang teaches “a leakage current value of the target battery (“a leakage current”, 
[0035]); and determine a micro-short circuit resistance of the target battery with reference to the leakage current value ([0005] teaches “a resistive short may
result in a thermal event within a battery sensing circuit if an associated leakage current reaches certain levels”; [0035] teaches “The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”); and if a value of the micro-short circuit resistance is less than a preset resistance threshold, determining that the target battery is micro-short-circuited ([0005] teaches “a battery sensing circuit may experience an electrical leakage causing a resistive short”; [0035] teaches “the method 400 may switch to testing the adjacent battery cells for leakages … the system may report a resistive short on the cell … triggering a fuse blow on a fuse … The determination of whether the fuse is blown may be based upon whether a leakage current exceeds a leakage current threshold”; i.e., when a resistance decrease, a current increase, hence a leakage current exceeds a leakage current threshold is equivalent to a short resistance decrease below a threshold).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited based on battery capacity difference, and a micro-short circuit resistance with a leakage current value; calculating an average voltage value of the battery within a first moment; and determining that the battery is 

As to claim 13, the combination of Zhang, Roumi and Kawakami the claimed 
limitations as discussed in Claim 12.
	Zhang teaches “the target battery is micro-short-circuited ([0042]).”
	The combination of Zhang, Roumi and Kawakami does not explicitly teach “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold”.
	Wang teaches “if the voltage difference obtained by the calculation module through calculation is greater than a preset voltage threshold ([0035] teaches “If the adjacent battery cell voltages are greater than the voltage of the battery cell being evaluated by a predetermined threshold, the method 400 may proceed to 420”), the target battery is micro-short-circuited ([0035] teaches “At 420 the method 400 may perform one or more over-voltage … diagnostic tests on the first battery cell. If there is found to be an over-voltage … condition then the method 400 may continue to 424 … At 426 a determination may be made to see if further protective action needs to be taken. The further protective action may comprise triggering a fuse blow on a fuse”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Zhang, Roumi and Kawakami in view of Wang, determining that a target battery is micro-short-circuited if the voltage difference is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Koba US 20160061907” teaches “A battery state determination device, which determines a micro-short-circuiting tendency state, includes an impedance meter that applies an AC voltage or an AC current of a measurement frequency to a rechargeable battery, which is subject to determination, and measures complex impedance. The device further includes a detector that detects an absolute value of an imaginary axis component of the complex impedance. The device further includes a determiner that compares the absolute value of the imaginary axis component detected by the detector with a lower limit threshold value. The lower limit threshold value is set based on a measurement result of the absolute value of the imaginary axis component of the rechargeable battery in the micro-short-circuiting tendency state. When the absolute value of the imaginary axis component is smaller than the lower limit threshold value, the determiner determines that the rechargeable battery is in the micro-short-circuiting tendency state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863